 Case 1:21-cv-00002-JB-C Document 10 Filed 04/21/21 Page 1 of 2         PageID #: 30



           IN THE UNITED STATESDISTRICT COURT
           FOR THE SOUTHERNDISTRICT OF ALABAMA
                      SOUTHERNDIVISION
CYNTHIA PERRY,

                   Plaintiff,
      V.                              No. 21-CV-02-JB

CASH APP CORPORATION,
SQUAREINC
CHIME FINANCIAL LLC,

                   Defendants.                                                         r      Ht



                                                                                       hI
                                                                                       In a




                                                                                       iFi
                                                                                       f'\_ it
                                                                                       I ' -'"

                                                                                       F'IJ
                                                                                       In hI

              OBJECTION TO ORDER OF DISMISSAL AS TO                                     y'
                                                                                        k" b.
                                                                                                   -




                      CASH APP CORPORATION                                              CFI
                                                                                         f . 1:I

                                                                                              a
      Comes plaintiff CYNTHIA PERRY, by and through herself pursuant to all                   i::
the applicable rules of Federal Civil Proc., objecting to the court’s order dissing
Cash App Corporation from this action sua sponte as inappropriate because it is ap-
parent that the court has been having ex parte communication with the defendants
in this case and issuing its order based solely upon the false or inaccurate reason
that “ . . . all claims against all Defendantshave been resolved.“

      It is NOT TRUE that all claims against all defendantshave been resolved. It
is true that all claims against CHIME FINANCIAL     LLC have been settled.

      It is pointed out that the settlementreachedwith Chime Financial LLC has
absolutely no coverage for Cash App Corp. or any of its subsidiaries.

The “Settlement” reachedwith Chime did not include any admission by Chime,
thus Chime has made no admission of guilt, and becauseplaintiff was harmed be-
yond the mere unlawful theft of her funds, but affects such theft had as well as po-
tentially letting off the hook a guilty party in CashApp in the light of Chimehas
made no admission, and no discovery has been had which would exonerate De-
fendantCashApp.

Moreover, and lastly, Cash App through some unknown to plaintifF person, may
not now move in this court sinceit has claimedby telephoneto plaintiff that it
Case 1:21-cv-00002-JB-C Document 10 Filed 04/21/21 Page 2 of 2        PageID #: 31




could not and would not answer until plaintiff changed to the of that Defendant
from Cash App Corporation to that of SquareInc., claiming that Cash App “does
not exist”. If that is the case,then aarguably,it is unlawful to conduct businessun-
der a name which the holder of such business claims does not exist.


The mere fact that Chime may have choseto cut its loses when it reacheda non-ad-
mission settlement with plaintiff, does not offer evidence that the remaining de-
fendantstherefore must be dismissed, particularly without any moving party.

Cash App’s dismissal would be totally inappropriate under the circumstances as
outlined here.

      Wherefore, the order of dismissal entered on April 2, 2021, as relates to the
dismissal of Cash App Corporation should be VACATED.
                                                 48
Dated: V'   g/+ loG/                a                ifI


                                   ,thia Perry,Plaintiff
                                2104 Wolf Ridge Road
                                Apt. #4
                                Whistler. Alabama 36612
